DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 11/24/2020.
Claims 1-18 have been presented for examination.
Claims 1-18 are rejected.

Response to Arguments
Applicant's amendments to the claims have overcome the claim objection previously set forth in the Non-Final Office Action. Accordingly, the previous claim objections have been withdrawn.

Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action. Accordingly, the previous claim rejections under 112(b) has been withdrawn.

Applicant's amendments to the claims have overcome the 35 U.S.C. 112(d) rejection previously set forth in the Non-Final Office Action. Accordingly, the previous claim rejections under 112(d) has been withdrawn.

Applicant's arguments/amendments with respect to the 35 U.S.C. 103 rejection has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Narr does not disclose or suggest that fracture data is divided into fracture data obtained from a borehole image and fracture data not obtained from the borehole image and, thus, does not disclose or suggest that the uncertain parameters that were changed were not obtained from borehole image data. Also in contrast to the invention claimed in amended claim 1, Narr teaches, "Fracture adjustment module 133 can use a constant value for all the fracture sizes, or generate initial fracture estimates, which can save a few simulation iterations." (paragraph [0060]) That is, Narr teaches using a constant value for all the fracture sizes, which contradicts amended claim 1 in which the non-borehole image fracture data (that includes fracture dimensions, fracture shape, and/or fracture placement with respect to the borehole) is varied”.
Examiner respectfully disagrees. Narr discloses in paragraph [0047] that “Static data for a well that is used in methods 40, 60 is provided mainly from borehole image (BHI) logs and cores… The dynamic data used in methods 40, 60 is typically provided from a production logging tool (PLT). This tool measures the flow rate of fluids into or out of the borehole as a function of the depth in the well and provides information about which fractures are productive, including how much is flowing from each one. Therefore, the production logging tool data can be used to identify which fractures are sufficiently extensive to flow at a substantial rate. In methods 40, 60, production logging tool information is used to estimate the effective size and other properties for fractures intersecting a single well”. From the above, Narr teaches both static and dynamic data. Static data, which is data that is fixed, is obtained from borehole image. Dynamic data, which is data that changes, is obtained from production logging tools. Thus, Narr discloses constant parameters from borehole image. Applicant points to paragraph [0060] of Narr which discloses that a constant value for fracture sizes can be used. maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Narr et al (U.S. Patent Application Publication US2010/0250216 “Narr”) in view of Moos et al (U.S. Patent Application Publication US2012/0310613 “Moos”) in view of Cohen et al (International Publication No. WO2016/122792 “Cohen”).

Regarding claim 1, Narr teaches: 
simulating multiple fracture scenarios of the fractures intersecting the wall of the borehole with each scenario ("Five additional runs were completed where other uncertain parameters were changed. Many of the subsequent runs use a non-constant height, so a comparison is made with area (lengthxheight) instead of length alone. In the uncertainty runs, the gridblock permeability of 10 mD, which was previously found to match the field pressure data, was kept constant." [0087]) based on keeping the borehole fracture data constant to provide a plurality of simulations (“Static data for a well that is used in methods 40, 60 is provided mainly from borehole image (BHI) logs and cores.” [0047]; Examiner notes that static data is fixed data; "Fracture adjustment module 133 creates an initial text fracture file 125 that contains the location and aperture of the fractures for the first flow simulation run. Fracture adjustment module 133 can use a constant value for all the fracture sizes, or generate initial fracture estimates, which can save a few simulation iterations." [0060]), each fracture scenario varying non-borehole image fracture data comprising at least one of fracture dimensions, fracture shape, and fracture placement with respect to the borehole ("with regards to the permeability adjustment module 135, ensuring that the pressure data is reasonable will be helpful in finding a single solution of fracture lengths and gridblock permeability. That single solution, however, is dependent upon other parameters such as the fracture height, permeability, and orientation. One way to account for uncertainty in the fracture lengths is to change or vary some of these other parameters within a reasonable range of possibility" [0070]; "Fracture dimensions and orientation data can also be used to constrain the fracture representation." [0007]; "the fracture properties defined by the fracture data that undergo adjustment include length, height, aperture, or a combination thereof, for each fracture." [0022]; "height can be kept constant for each fracture so the size of the fracture is only increased by the length. Here, each fracture can have a different height, but the height remains constant for the entire run. By way of another example, the height can vary proportionally with length so that the size is increased both horizontally and vertically. In some embodiments, the height can be set to vary proportionally with the fracture length up to a user-specified maximum height" [0071]; “Uncertainty module 137 is capable of changing parameters within parameter file 123, interacting with flow simulation module 131 to simulate the changed parameters, and generating a measure of uncertainty for the parameters responsive to simulation output 127” [0055]; “Five additional runs were completed where other uncertain parameters were changed” [0087]; See also Example 2 and 3);
determining a property value from each simulation in the plurality of simulations ("Run1 uses the fracture length calculated in the base run previously discussed multiplied by a constant fracture height of 20 feet. Runt allows heights to vary proportionally with length. The length to height aspect ratio is 40, and the maximum height is set to 20 feet. For Run3 the dip azimuth is changed so that all fractures are 0° (E-W). Run4 combines the changes in Run2 and Run3. For RunS the fracture permeability is changed to a constant amount of 2x10^88 mD, and Run6 combines all of the changes in Run2, Run3 and RunS. The table below shows the results of fracture size for these six different simulation runs" [0087]; The table below paragraph 0087 shows the Fracture area for each fracture in the 6 different simulation runs);
calculating a representative property value for the plurality of simulations using the determined property value from each simulation in the plurality of simulations at a selected statistical level applied to the property values determined form the plurality of simulations (The table below paragraph 0095 shows the fracture area for each fracture in 5 different runs (scenario). As can be seen from the table, the average fracture area is calculated for each fracture based on the 5 different scenario run; A total of 5 scenarios are present with 10 total fractures; The average values for each fracture are interpreted as representative property values at a selected statistical level), wherein the receiving, simulating, determining, and calculating are performed using a processor (Fig.6 shows processor 140).
Although Narr discloses simulating fracture scenarios and fracture data, it does not appear to explicitly disclose an imaging tool disposed in a borehole. However, Moos teaches receiving image data of the formation obtained by an imaging tool disposed in a borehole penetrating the formation ("FIG. 1 illustrates an exemplary embodiment of a data acquisition tool 10 disposed in a borehole 2 penetrating the earth 3, which includes an earth formation 4" and "The data acquisition tool 10 is configured to measure properties (e.g., porosity and permeability) of the formation 4 including characteristics of the fractures 5 ( e.g., fracture orientation, fracture size, fracture intensity, fracture transmissivity, or fracture aperture). Nonlimiting embodiments of measurements performed by the data acquisition tool 10 include seismic, acoustic, pulsed neutron, resistivity, radiation, survey and imaging" [0016]), the image data comprising images of fractures intersecting a wall of the borehole to provide borehole image fracture data ("well bore images and observations may be used to ;
Narr and Moos are analogous art because they are from the same field of endeavor of fracture simulation. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Narr with the imaging tool by Moos. One of ordinary skill in the art would have been motivated to make this modification to create a Natural Fracture Model (NFM), which is a total network of all the fractures within a volume. In general, the NFM is created by distributing fractures within the volume according to rules defined by observations” (Moos, [0019]). 
	Although the combination of Narr and Moos disclose fracture simulations, the combination does not appear to explicit disclose performing physical operation on a geologic formation. However, Cohen teaches A method for performing a physical operation on a geologic formation ("The present disclosure relates generally to techniques for performing wellsite operations. More particularly, this disclosure is directed to techniques for performing fracture operations, such as perforating, injecting, fracturing, stimulating, monitoring, investigating, and/or characterizing a subterranean formation to facilitate production of fluids therefrom." [0002]; "Fig. 15 is a flow chart depicting a method of performing a fracture operation" [0030]), the method comprising: performing the physical operation on the geologic formation using physical operation apparatus based on the representative property value ("selecting a reference production from the generated statistical distribution; and .
Narr, Moos, and Cohen are analogous art because they are from the same field of endeavor of fracture simulation. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Narr and Moos with the physical operation by Cohen. One of ordinary skill in the art would have been motivated to make this modification “in order to facilitate the recovery of hydrocarbons from oil and gas wells” (Cohen, [0003]) and “to predict fracturing, production, and/or other oilfield operations” (Cohen, [0005]). 

Regarding claim 2, Narr further teaches wherein the borehole fracture data comprises depth in borehole of the fractures and orientation of fractures comprising dip angle and direction of dip ("Fullbore Microimager (FMI) electrical resistivity image of the well provides a log of fracture locations, orientations, and apertures, which is shown in the table below: (See table below paragraph 0079)" [0079]; The table shows Depth, Dip Magnitude, and Dip Azimuth for the fractures).
Regarding claim 3, Cohen further teaches wherein simulating, determining, and calculating comprises performing a Monte Carlo method ("Figure 36 schematically shows the statistical nature of the various natural fracture parameters. As shown by this diagram, nature fracture parameters 3642 relating to spacing 3642.1, length 3642.2, and azimuth 3642.3 may vary, thereby generating different simulations 3644 (e.g., Monte Carlo 3646.1 and cumulated productions 3646.2). The simulations 3644 may lead to a variety of potential production outputs which may be plotted to define a production probability distribution 3648." [0216]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Narr and Moos with the Monte Carlo disclosed by Cohen. One of ordinary skill in the art would have been motivated to make this modification “in order to facilitate the recovery of hydrocarbons from oil and gas wells” (Cohen, [0003]) and “to predict fracturing, production, and/or other oilfield operations” (Cohen, [0005]).

Regarding claim 4, Narr further teaches wherein a first fracture is allowed to abut a second fracture ("FIG. 3 illustrates a subsurface reservoir 30 that contains a wellbore 31 that is intersected by a connected fracture network 33. Fracture network includes fracture 35 that directly intersects wellbore 31, fractures 37 that directly connect to fracture 35, and fractures 39 that indirectly connect to fracture 35, such as through fractures 37. Fractures 39 can also indirectly connect to fracture 35 through fractures 37 and other fluidly connected fractures 39." [0043]; See Fig.3).

Regarding claim 5, Narr further teaches wherein a first fracture is not allowed to abut a second fracture ("Discrete fractures 23 can extend within domain 20 such that they do not penetrate other discrete fractures 23, such as discrete fracture 25" [0009]; See Fig.2).

Regarding claim 6, Moos further teaches wherein the simulating comprises placing a fracture such that the borehole passes through a center of the fracture (Moos shows the borehole 2 passing through the center of the fracture 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Narr with the fracture center by Moos. One of ordinary skill in the art would have been motivated to make this modification to create a Natural Fracture Model (NFM), which is a total network of all the fractures within a volume. In general, the NFM is created by distributing fractures within the volume according to rules defined by observations” (Moos, [0019]).

Regarding claim 7, Narr further teaches wherein the simulating comprises placing a fracture such that the borehole passes through offset of a center of the fracture (Fig.3 shows wellbore 31 passing through offset of a center of the fracture 35).

Regarding claim 8, Narr further teaches wherein the simulating comprises not allowing a fracture to extend beyond a boundary layer ("While discrete fractures 23 within fracture representation 21 are represented as planar rectangles extending within .

Regarding claim 9, Narr further teaches wherein the fracture is confined within two boundary layers ("While discrete fractures 23 within fracture representation 21 are represented as planar rectangles extending within domain 20, one skilled in the art will appreciate that discrete fractures 23 could be represented by other 2D or 3 D geometric shapes. Discrete fractures 23 can extend within domain 20 such that they do not penetrate other discrete fractures 23, such as discrete fracture 25" [0009]; The fractures are confined within the domain 20 which has 4 boundaries).

Regarding claim 10, Narr further teaches wherein the property is a function of depth ("This tool measures the flow rate of fluids into or out of the borehole as a function of the depth in the well and provides information about which fractures are productive" [0047]) and comprises at least one of: fracture area/unit volume; fracture count/unit volume ("The data associated with fractures that sufficiently affect fluid flow can be used to assemble logs of fracture density, which can be described as the fracture surface area per unit volume." [0006]); fracture volume/unit volume fracture spacing in different orthogonal directions; and fracture permeability in different orthogonal directions ("FIG. 12 illustrates gridblock permeability for the .

Regarding claim 11, Cohen further teaches wherein the physical operation comprises perforating a casing lining the borehole in a selected depth interval where the selected depth interval is based on the calculated property ("this disclosure is directed to techniques for performing fracture operations, such as perforating, injecting, fracturing, stimulating, monitoring, investigating, and/or characterizing a subterranean formation to facilitate production of fluids therefrom" [0002]; "The fluid flows from reservoir 1704 through perforations in the casing (not shown) and into production tool 1706.4 in wellbore 1736 and to surface facilities 1742 via gathering network 1746." [0080]; "simulation is performed for a completed horizontal well, with a single stage of pumping through four perforation clusters that are 100 ft (30.5m) from each other, at a true vertical depth (TVD) between 5794 ft and 5784 ft (1766m and 1763m)." [0224]; Table 5 shows permeability and porosity at the depth).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Narr and Moos with the perforation disclosed by Cohen. One of ordinary skill in the art would have been motivated to make this modification “in order to facilitate the recovery of hydrocarbons from oil and gas wells” (Cohen, [0003]) and “to predict fracturing, production, and/or other oilfield operations” (Cohen, [0005]).

Regarding claim 12, Cohen further teaches wherein the physical operation comprises hydraulically fracturing the geologic formation in a selected depth interval where the selected depth interval is based on the calculated property ("this disclosure is directed to techniques for performing fracture operations, such as perforating, injecting, fracturing, stimulating, monitoring, investigating, and/or characterizing a subterranean formation to facilitate production of fluids therefrom" [0002]; "Here w(z) represents fracture width as a function of depth at current position s" [0115]; "[0030] Fig. 15 is a flow chart depicting a method of performing a fracture operation;" [0030]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Narr and Moos with the hydraulic fracturing disclosed by Cohen. One of ordinary skill in the art would have been motivated to make this modification “in order to facilitate the recovery of hydrocarbons from oil and gas wells” (Cohen, [0003]) and “to predict fracturing, production, and/or other oilfield operations” (Cohen, [0005]).

Regarding claim 13, Cohen further teaches wherein the physical operation comprises drilling a borehole with a selected trajectory where the selected trajectory is based on the calculated property ("The wellbore may be drilled according to a drilling plan that is established prior to drilling. The drilling plan may set forth equipment, pressures, trajectories and/or other parameters that define the drilling process for the wellsite. The drilling operation may then be performed according to the drilling plan. However, as information is gathered, the drilling operation may to deviate .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Narr and Moos with the drilling disclosed by Cohen. One of ordinary skill in the art would have been motivated to make this modification “in order to facilitate the recovery of hydrocarbons from oil and gas wells” (Cohen, [0003]) and “to predict fracturing, production, and/or other oilfield operations” (Cohen, [0005]).

Regarding claim 14, Moos further teaches wherein the imaging tool is at least one of an electrical resistivity or conductivity tool and an acoustic tool ("The rock fractures 5 allow for hydraulic conductivity of formation fluids in the rock pores. The data acquisition tool 10 is configured to measure properties (e.g., porosity and permeability) of the formation 4 including characteristics of the fractures 5 ( e.g., fracture orientation, fracture size, fracture intensity, fracture transmissivity, or fracture aperture). Non-limiting embodiments of measurements performed by the data acquisition tool 10 include seismic, acoustic, pulsed neutron, resistivity, radiation, survey and imaging." [0016]).

Regarding claim 15, Moos further teaches identifying a plurality of defined volumes surrounding the borehole (Fig.2 shows plurality of fracture plane 5 and grid cells 21 surrounding the borehole), simulating the multiple fracture scenarios of the fractures intersecting the wall of the borehole within each identified defined volume (Fig.4 shows method for modeling and simulating flow properties over a series of time increments of an earth formation having plurality of fractures using a Natural Fracture Model (NFM); “building a three-dimensional NFM comprises establishing a three-dimensional mesh comprising a plurality of cells to represent the reservoir” [Clm 4] which is similar to figure 2 showing the volume), and using the simulations of the multiple fracture scenarios for the identified defined volumes for the determining and the calculating (“computing a latest change in the three-dimensional stress field from the flow simulation. Further, the method 50 calls for (step 56) incrementing the time increment and iterating the building the NFM using the latest change in the three dimensional stress field, the running of the flow simulation using the latest NFM to model the flow properties for the current time increment, and the computing a latest change in the three-dimensional stress field from the latest running of the flow simulation, wherein the incrementing continues for the series of time increments. The incrementing relates to incrementing the time increment to the next time increment in the series of time increments where the series is continuous for a length of time. In general, the rebuilding of the NFM using the latest change in the three-dimensional stress field includes recalculating the FIFF for each fracture using the latest change in the three-dimensional stress field. The method 50 can also include for one or more time increments, comparing the modeled flow properties to data from the obtained information and, if the modeled flow properties are not within a selected range of the data, then iteratively modifying the NFM, running the flow simulation, computing a latest change in the three-dimensional stress field, and modifying the fracture flow properties .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Narr with the defined volumes by Moos. One of ordinary skill in the art would have been motivated to make this modification in order to “to model flow in fractured media” (Moos, [0006]) and to “create a Natural Fracture Model (NFM), which is a total network of all the fractures within a volume. In general, the NFM is created by distributing fractures within the volume according to rules defined by observations” (Moos, [0019]). 

Regarding claim 16, Moos further teaches wherein the each defined volume overlaps an adjacent defined volume (Fig.2 shows the defined volumes of the cells 21 and plane 5, which are overlapping).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Narr et al (U.S. Patent Application Publication US2010/0250216 “Narr”) in view of Moos et al (U.S. Patent Application Publication US2012/0310613 “Moos”) in view of Cohen et al (International Publication No. WO2016/122792 “Cohen”), in further view of Delorme et al (U.S. Patent Application Publication US2009/0005996 “Delorme”).

Regarding claim 17, Narr teaches: 
simulating multiple fracture scenarios of the fractures intersecting the wall of the borehole with each scenario ("Five additional runs were completed where other based on keeping the borehole fracture data constant to provide a plurality of simulations (“Static data for a well that is used in methods 40, 60 is provided mainly from borehole image (BHI) logs and cores.” [0047]; Examiner notes that static data is fixed data; "Fracture adjustment module 133 creates an initial text fracture file 125 that contains the location and aperture of the fractures for the first flow simulation run. Fracture adjustment module 133 can use a constant value for all the fracture sizes, or generate initial fracture estimates, which can save a few simulation iterations." [0060]), each fracture scenario varying non-borehole image fracture data comprising at least one of fracture dimensions, fracture shape, and fracture placement with respect to the borehole ("with regards to the permeability adjustment module 135, ensuring that the pressure data is reasonable will be helpful in finding a single solution of fracture lengths and gridblock permeability. That single solution, however, is dependent upon other parameters such as the fracture height, permeability, and orientation. One way to account for uncertainty in the fracture lengths is to change or vary some of these other parameters within a reasonable range of possibility" [0070]; "Fracture dimensions and orientation data can also be used to constrain the fracture representation." [0007]; "the fracture properties defined by the fracture data that undergo adjustment include length, height, aperture, or a combination thereof, for each fracture." [0022]; "height can be kept constant for each fracture so the size of the fracture is only increased by the length. ;
determining a directional permeability value as a function of depth from each simulation in the plurality of simulations ("Using Equation 2, fracture permeability can be calculated based on the estimated aperture." [0072]; "There are 22 blocks in the z-direction, and each one is 50 feet for a total of 1,100 vertical feet. The depth to the top of the model is 6,600 feet. The porosity and permeability are extracted from a geologic model for the blocks around the well. The properties were generated with a sequential simulation technique." [0091]; "Pressure data can be used to determine gridblock permeability, which is a combination of matrix permeability and the permeability of the fractures that are not connected to a wellbore." [0098]; "Parameter file 123 has information that typically includes the depth, orientation, height, and aperture or permeability of the fractures. As previously described, this data can come from borehole images, well test data, production logging tool data, or other sources." [0058]);
calculating a representative directional permeability value as a function of depth for the plurality of simulations using the determined directional permeability value for each simulation in the plurality of simulations at a selected statistical level applied to the directional permeability values determined form the plurality of simulations ("Through a trial and error process that took a few simulation runs, a gridblock horizontal permeability of 10 mD and vertical permeability of 0.01 mD is found that reproduces the measured pressure data." [0084]), wherein the receiving, simulating, determining, and calculating are performed using a processor (Fig.6 shows processor 140); and
Although Narr discloses simulating fracture scenarios and fracture data, it does not appear to explicitly disclose an imaging tool disposed in a borehole. However, Moos teaches receiving image data of the formation obtained by an imaging tool disposed in a second borehole penetrating the formation ("FIG. 1 illustrates an exemplary embodiment of a data acquisition tool 10 disposed in a borehole 2 penetrating the earth 3, which includes an earth formation 4" and "The data acquisition tool 10 is configured to measure properties (e.g., porosity and permeability) of the formation 4 including characteristics of the fractures 5 ( e.g., fracture orientation, fracture size, fracture intensity, fracture transmissivity, or fracture aperture). Non-limiting embodiments of measurements performed by the data acquisition tool 10 include seismic, acoustic, pulsed neutron, resistivity, radiation, survey and imaging" [0016]), the image data comprising images of fractures intersecting a wall of the borehole to provide borehole image fracture data ("well bore images and observations may be used to create a Natural Fracture Model (NFM)" and "Wellbore images provide .
Narr and Moos are analogous art because they are from the same field of endeavor of fracture simulation. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Narr with the imaging tool by Moos. One of ordinary skill in the art would have been motivated to make this modification to create a Natural Fracture Model (NFM), which is a total network of all the fractures within a volume. In general, the NFM is created by distributing fractures within the volume according to rules defined by observations” (Moos, [0019]). 
	Although the combination of Narr and Moos disclose fracture simulations, the combination does not appear to explicit disclose performing physical operation on a geologic formation. However, Cohen teaches A method for drilling a first borehole in a geologic formation ("The present disclosure relates generally to techniques for performing wellsite operations. More particularly, this disclosure is directed to techniques for performing fracture operations, such as perforating, injecting, fracturing, stimulating, monitoring, investigating, and/or characterizing a subterranean formation to facilitate production of fluids therefrom." [0002]; "The wellbore may be drilled according to a drilling plan that is established prior to drilling. The drilling plan may set forth equipment, pressures, trajectories and/or other parameters that define the drilling process for the wellsite. The drilling operation may then be performed according to the drilling plan. However, as information is gathered, the drilling operation may to deviate from the drilling plan. Additionally, as drilling or other operations are performed, the , the method comprising: drilling the first borehole according to a selected trajectory based on the calculated representative directional permeability value as a function of depth ("The wellbore may be drilled according to a drilling plan that is established prior to drilling. The drilling plan may set forth equipment, pressures, trajectories and/or other parameters that define the drilling process for the wellsite. The drilling operation may then be performed according to the drilling plan. However, as information is gathered, the drilling operation may to deviate from the drilling plan. Additionally, as drilling or other operations are performed, the subsurface conditions may change. The earth model may also provide adjustment as new information is collected." [0074]; "Here w(z) represents fracture width as a function of depth at current position s" [0115]; "[0030] Fig. 15 is a flow chart depicting a method of performing a fracture operation;" [0030]).
Narr, Moos, and Cohen are analogous art because they are from the same field of endeavor of fracture simulation. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Narr and Moos with the drilling by Cohen. One of ordinary skill in the art would have been motivated to make this modification “in order to facilitate the recovery of hydrocarbons from oil and gas wells” (Cohen, [0003]) and “to predict fracturing, production, and/or other oilfield operations” (Cohen, [0005]). 
	The combination of Narr, Moos, and Cohen does not appear to explicitly disclose a threshold value for permeability. However, Dolerme teaches wherein the representative directional permeability value at a selected depth interval meets or exceeds a threshold value ("estimating the permeability of the fracture network of cells whose connectivity index is above a threshold; assigning a fixed permeability value within the other cells whose connectivity index is below the threshold, so as to limit the number of permeability estimations; and" [0023-0024]).
	Narr, Moos, Cohen, and Dolerme are analogous art because they are from the same field of endeavor of modelling fractures. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Narr, Moos, and Cohen with the threshold value by Dolerme. One of ordinary skill in the art would have been motivated to make this modification in order “to preserve a high accuracy in the permeability estimation of fracture networks so as to be able to select the best production scenarios allowing the hydrocarbon production to be optimized” (Dolerme, [0016]). 

Regarding claim 18, Narr teaches 
simulating multiple fracture scenarios of the fractures intersecting the wall of the borehole with each scenario ("Five additional runs were completed where other uncertain parameters were changed. Many of the subsequent runs use a non-constant height, so a comparison is made with area (lengthxheight) instead of length alone. In the uncertainty runs, the gridblock permeability of 10 mD, which was previously found to match the field pressure data, was kept constant." [0087]) based on keeping the borehole fracture data constant to provide a plurality of simulations (“Static data for a well that is used in methods 40, 60 is provided mainly from borehole image (BHI) logs and cores.” [0047]; Examiner notes that static data is fixed data; "Fracture , each fracture scenario varying non-borehole image fracture data comprising at least one of fracture dimensions, fracture shape, and fracture placement with respect to the borehole ("with regards to the permeability adjustment module 135, ensuring that the pressure data is reasonable will be helpful in finding a single solution of fracture lengths and gridblock permeability. That single solution, however, is dependent upon other parameters such as the fracture height, permeability, and orientation. One way to account for uncertainty in the fracture lengths is to change or vary some of these other parameters within a reasonable range of possibility" [0070]; "Fracture dimensions and orientation data can also be used to constrain the fracture representation." [0007]; "the fracture properties defined by the fracture data that undergo adjustment include length, height, aperture, or a combination thereof, for each fracture." [0022]; "height can be kept constant for each fracture so the size of the fracture is only increased by the length. Here, each fracture can have a different height, but the height remains constant for the entire run. By way of another example, the height can vary proportionally with length so that the size is increased both horizontally and vertically. In some embodiments, the height can be set to vary proportionally with the fracture length up to a user-specified maximum height" [0071]; “Uncertainty module 137 is capable of changing parameters within parameter file 123, interacting with flow simulation module 131 to simulate the changed parameters, and generating a measure of uncertainty for the parameters ;
	determining a permeability value as a function of depth from each simulation in the plurality of simulations ("Using Equation 2, fracture permeability can be calculated based on the estimated aperture." [0072]; "There are 22 blocks in the z-direction, and each one is 50 feet for a total of 1,100 vertical feet. The depth to the top of the model is 6,600 feet. The porosity and permeability are extracted from a geologic model for the blocks around the well. The properties were generated with a sequential simulation technique." [0091]; "Pressure data can be used to determine gridblock permeability, which is a combination of matrix permeability and the permeability of the fractures that are not connected to a wellbore." [0098]; "Parameter file 123 has information that typically includes the depth, orientation, height, and aperture or permeability of the fractures. As previously described, this data can come from borehole images, well test data, production logging tool data, or other sources." [0058]);
	calculating a representative permeability value as a function of depth for the plurality of simulations using the determined permeability value as a function of depth from each simulation in the plurality of simulation at a selected statistical level applied to the permeability values as a function of depth determined from the plurality of simulations ("Through a trial and error process that took a few simulation runs, a gridblock horizontal permeability of 10 mD and vertical permeability of 0.01 mD is found that reproduces the measured pressure data." [0084]), wherein the receiving, simulating, determining, and calculating are performed using a processor (Fig.6 shows processor 140).
 Moos teaches receiving image data of the formation obtained by an imaging tool disposed in a borehole penetrating the formation ("FIG. 1 illustrates an exemplary embodiment of a data acquisition tool 10 disposed in a borehole 2 penetrating the earth 3, which includes an earth formation 4" and "The data acquisition tool 10 is configured to measure properties (e.g., porosity and permeability) of the formation 4 including characteristics of the fractures 5 ( e.g., fracture orientation, fracture size, fracture intensity, fracture transmissivity, or fracture aperture). Non-limiting embodiments of measurements performed by the data acquisition tool 10 include seismic, acoustic, pulsed neutron, resistivity, radiation, survey and imaging" [0016]), the image data comprising images of fractures intersecting a wall of the borehole to provide borehole image fracture data ("well bore images and observations may be used to create a Natural Fracture Model (NFM)" and "Wellbore images provide information about the orientations of fractures intersecting a well" [0019]; Fig.1 shows fractures intersecting walls of the borehole).
Narr and Moos are analogous art because they are from the same field of endeavor of fracture simulation. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Narr with the imaging tool by Moos. One of ordinary skill in the art would have been motivated to make this modification to create a Natural Fracture Model (NFM), which is a total network of all the fractures within a volume. In general, the NFM 
	Although the combination of Narr and Moos disclose fracture simulations, the combination does not appear to explicit disclose performing physical operation on a geologic formation. However, Cohen teaches A method for hydraulically fracturing a geologic formation ("The present disclosure relates generally to techniques for performing wellsite operations. More particularly, this disclosure is directed to techniques for performing fracture operations, such as perforating, injecting, fracturing, stimulating, monitoring, investigating, and/or characterizing a subterranean formation to facilitate production of fluids therefrom." [0002]; "Fig. 15 is a flow chart depicting a method of performing a fracture operation" [0030]), the method comprising: hydraulically fracturing the formation in a selected depth interval based on the calculated representative permeability value as a function of depth ("this disclosure is directed to techniques for performing fracture operations, such as perforating, injecting, fracturing, stimulating, monitoring, investigating, and/or characterizing a subterranean formation to facilitate production of fluids therefrom" [0002]; "Here w(z) represents fracture width as a function of depth at current position s" [0115]; "[0030] Fig. 15 is a flow chart depicting a method of performing a fracture operation;" [0030]).
Narr, Moos, and Cohen are analogous art because they are from the same field of endeavor of fracture simulation. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Narr and Moos with the hydraulic fracturing by Cohen. One of ordinary skill in the art would have been motivated to make this modification “in order to facilitate the 
	The combination of Narr, Moos, and Cohen does not appear to explicitly disclose a threshold value for permeability. However, Dolerme teaches wherein the representative permeability value…is less than a threshold value. ("estimating the permeability of the fracture network of cells whose connectivity index is above a threshold; assigning a fixed permeability value within the other cells whose connectivity index is below the threshold, so as to limit the number of permeability estimations; and" [0023-0024]).
	Narr, Moos, Cohen, and Dolerme are analogous art because they are from the same field of endeavor of modelling fractures. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Narr, Moos, and Cohen with the threshold value by Dolerme. One of ordinary skill in the art would have been motivated to make this modification in order “to preserve a high accuracy in the permeability estimation of fracture networks so as to be able to select the best production scenarios allowing the hydrocarbon production to be optimized” (Dolerme, [0016]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)-272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/FARAJ AYOUB/Examiner, Art Unit 2127                                                                                                                                                                                                        

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127